[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-2135

                       ROQUE A. ALICEA,

                    Plaintiff, Appellant,

                              v.

               COMMISSIONER OF SOCIAL SECURITY,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]                                                                 

                                         

                            Before

                   Boudin, Stahl and Lynch,
                       Circuit Judges.                                                 

                                         

Fabio A. Roman-Garcia on brief for appellant.                                 
Guillermo  Gil,  United States  Attorney,  Lilliam  Mendoza-Torro,                                                                             
Assistant  United States  Attorney,  and  Wayne  G.  Lewis,  Assistant                                                                  
Regional  Counsel,  Social  Security   Administration,  on  brief  for
appellee.

                                         

                       FEBRUARY 4, 1997
                                         

     Per Curiam.   Upon careful review of the  record and the                           

briefs, we conclude that the credibility issue raised in this

appeal  was  substantially  and  correctly  addressed by  the

district  court's Opinion  and Order,  dated  July 31,  1997.

Accordingly, we  affirm  the  judgment  for  essentially  the

reasons stated in that Opinion and Order.

     We add only  this comment.  We find  no reversible error

in the appeals  council's finding that "the  medical evidence

does not indicate  clinical or laboratory findings  showing a

worsening of [claimant's] condition."  Contrary to claimant's

argument,  the  additional  evidence  about  his   increasing

medications  and doctor visits did not necessarily contradict

that finding. 

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-